                           UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK
                                     300 QUARROPAS STREET
                                  WHITE PLAINS, NEW YORK 10601
                                           914 390 4130

Chambers of                                                      April 9, 2020
Hon. Lisa Margaret Smith
United States Magistrate Judge
                                   CANCELLATION NOTICE

        The status conference scheduled for Monday, April 13, 2020, 10:15 AM, before the

Honorable Lisa Margaret Smith, United States Magistrate Judge, in the matter of Franze v. Town

of Rye, et al., 19-cv-1143 (NSR) (LMS), has been cancelled.
